                 Case 2:20-cv-01638-DWL Document 21 Filed 09/18/20 Page 1 of 5




     Glenn S. Bacal (AZ Bar No. 006812)
 1   E-mail: glenn.bacal@bacalgroup.com
     Sean D. Garrison (AZ Bar No. 014436)
     E-mail: sean.garrison@bacalgroup.com
 2   Direct Dial: 480-719-8501
     BACAL LAW GROUP, P.C., DBA
 3   BACAL & GARRISON LAW GROUP
     6991 East Camelback Road, Suite D-102
 4   Scottsdale, Arizona 85251
     Fax: (480) 245-6231
 5   Attorneys for Plaintiff Arizona Board of Regents,
     for and on behalf of Arizona State University
 6
 7
 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                         FOR THE DISTRICT OF ARIZONA

10       Arizona Board of Regents, a body
         corporate, for and on behalf of                 Case No. 2:20-CV-01638-DWL
11       Arizona State University,
12                                                       PLAINTIFF’S MOTION FOR LEAVE
                            Plaintiff,                   TO CONDUCT DISCOVERY PRIOR
13                                                       TO RULE 26(f) CONFERENCE
        v.
14      John Doe aka “asu_covid.parties,” an
        individual, et al.
15
                            Defendants.
16
17
18            Pursuant to Rule 26(d)(1) of the Federal Rules of Civil Procedure, Plaintiff Arizona

19   Board of Regents, a body corporate, for and on behalf of Arizona State University (“ASU”),

20   files this Motion for Leave to Conduct Discovery requesting that the Court permit ASU to

21   subpoena necessary third parties, including but not limited to Facebook, Inc., concerning the

22   identity of the John Doe defendant Instagram account holder with the username

23   “asu_covid.parties” and/or “asu_covid.parties2.” Although John Doe voluntarily appeared in

24   this action on August 24, 2020, he or she failed to comply with the Court’s Order [Doc# 16]

25   to file an amended answer or to file a motion seeking to maintain anonymity. The requested

26   discovery is necessary for ASU to try to determine the identity of John Doe in order to obtain

27
                                                         1
              Case 2:20-cv-01638-DWL Document 21 Filed 09/18/20 Page 2 of 5




 1   complete and effective relief in this action, and extended delays could result in valuable
 2   information being lost. This Motion is supported by the accompanying Memorandum of
 3   Facts and Law.
 4                             MEMORANDUM OF FACTS AND LAW
 5                                        MATERIAL FACTS
 6          As set forth in the Verified Complaint ASU previously filed in this case, defendant
 7   John Doe, whose true identity and location are currently unknown, created an Instagram
 8   account with the username “asu_covid.parties” and began using ASU’s federally registered
 9   trademarks and school colors trade dress without ASU’s authorization to advertise and
10   promote a party he or she claimed would occur shortly after fall classes began. The Verified
11   Complaint asserts claims for trademark infringement, false designation of origin, false
12   advertising, Arizona trademark dilution, and unfair competition against the John Doe
13   defendant. ASU needs discoverable information from Facebook and likely other third party
14   service providers yet to be identified, in order to identify the account owner.
15                                       LEGAL ARGUMENT
16          Under normal circumstances, discovery cannot proceed until the parties have held
17   their discovery conference pursuant to Fed. R. Civ. P. 26(f). See Fed. R. Civ. P. 26(d)(1).
18   However, a court may permit a party to obtain early discovery where there is good cause.
19   See Semitool, Inc. v. Tokyo Electron America, Inc., 208 F.R.D. 273, 276 (N.D.Cal.2002).
20   Good cause may be found where the need for the discovery, in consideration of the
21   administration of justice, outweighs any prejudice to the responding party. Id. Here, ASU
22   needs the “asu_covid.parties” Instagram account information, which is in the possession,
23   custody and control of Facebook, in order to try to learn the identity of John Doe so that it
24   can proceed with the case and obtain full and effective relief. At this stage, ASU only seeks
25   information that will assist to accomplish this purpose. Specifically, ASU intends to serve a
26   subpoena on Facebook, Inc., which owns and operates the Instagram platform, to seek
27
                                                    2
              Case 2:20-cv-01638-DWL Document 21 Filed 09/18/20 Page 3 of 5




 1   information and documents regarding all names, email addresses, phone numbers, related
 2   account information, and IP addresses associated with the creation and use of the
 3   “asu_covid.parties” and “asu_covid.parties2” Instagram accounts1. Depending upon the
 4   information Facebook is able to provide, ASU may also need to serve subpoenas on other
 5   third parties, such as Internet service providers, that are identified from the information
 6   obtained from Facebook.
 7          Expedited discovery is generally allowed where the information sought is necessary
 8   to identify John Doe defendants so that a lawsuit can proceed. See, e.g., Patrick Collins, Inc.
 9   v. John Does 1 through 37, 2012 WL 2872832 (E.D. Cal. 2012); Arista Records LLC v. Does
10   1-43, 2007 WL 4538697 (S.D. Cal. 2007). In the present case, ASU has no practicable
11   method of identifying the John Doe defendant other than obtaining whatever information
12   Facebook may have that may assist in the identification. Doe has already expressed an intent
13   not to disclose his or her identity and has threatened to “f**k [ASU’s counsel] up” and to
14   litigate the case vexatiously. See, e.g., e-mails received from John Doe’s pba-
15   hater@protonmail.com e-mail address attached as Exhibit 1.
16          Expedited discovery does not prejudice John Doe because ASU seeks only the
17   information necessary to identify the John Doe defendant for purposes of the lawsuit. See
18   UMG Recordings, Inc. v. Doe, 2008 WL 4104214 at 5 (N.D. Cal. 2008). As the Court
19   observed in its August 27 Order, “the use of fictitious names runs afoul of the public’s
20   common law right of access to judicial proceedings.” [Doc# 16, p. 2 (quoting Does I thru
21   XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1067 (9th Cir. 2000)]. Although Doe has
22   voluntarily appeared in this action by filing an answer on August 26, 2020, Doe failed to
23   comply with this Court’s Order [Doc# 16] requiring Doe to file and amended answer and has
24   further declined the Court’s invitation for Doe to file a motion seeking to proceed
25
     1
      Shortly after Facebook disabled the asu_covid.parties Instagram account, John Doe created
26   asu_covid.parties2. Facebook has also disabled this account.
27
                                                     3
              Case 2:20-cv-01638-DWL Document 21 Filed 09/18/20 Page 4 of 5




 1   anonymously. Moreover, Doe is admittedly “outrageously vexatious,” and if allowed to
 2   remain anonymous, will undoubtedly continue to act in that manner. See Exhibit 1.
 3   Accordingly, there is no prejudice to Doe by allowing ASU to conduct this discovery.
 4          As the owner of Instagram, Facebook possesses the information of all users on its
 5   platform. When registering for and creating an Instagram account, a user may provide an e-
 6   mail address, phone number, name, and/or Facebook account. See Exhibit 2. Furthermore,
 7   in accordance with its Data Policy, Facebook automatically collects copious information
 8   about its users while they are using its services, including Instagram, and connects the
 9   information about those user activities collected from the different Facebook Products and
10   devices that user utilizes. See Exhibit 3. This information includes location and device
11   information that is likely to assist in identifying the “asu_covid.parties” account holder. Id.
12   The information requested is readily accessible to Facebook.
13          Finally, the information is time sensitive in that evidence may be lost if ASU is not
14   able to obtain it in the near future. Internet service providers may not maintain their
15   information indefinitely. To the extent the information received from Facebook through a
16   subpoena requires ASU to issue subpoenas to other service providers, the data currently
17   being stored by those other service providers (who are likely unaware of this lawsuit) may no
18   longer be available if ASU is forced to wait until after the Rule 26(f) conference.
19          Because ASU’s expedited discovery request is necessary to identify the John Doe
20   defendant in this case, and seeks only the information that will help it to do so, and that
21   relevant information may be deleted by third parties prior to any Rule 26(f) conference
22   occurring, the need for early discovery in this case is great, and there is no prejudice to the
23   John Doe defendant. Therefore, good cause exists.
24                                           CONCLUSION
25          For these reasons, ASU respectfully requests that the Court grant its motion and enter
26   an order allowing ASU to serve limited, early discovery in the form of third party subpoenas
27
                                                     4
             Case 2:20-cv-01638-DWL Document 21 Filed 09/18/20 Page 5 of 5




 1   on Facebook and any other third parties identified through the information received from
 2   Facebook seeking information that can be used to help identify John Doe, such as name(s),
 3   phone number(s), e-mail address(es), IP address(es), device information, payment card
 4   information, and other non-content information that reasonably can be used to identify the
 5   John Doe account holder.
 6   RESPECTFULLY SUBMITTED this 18th day of September, 2020.
 7                                            By     /s/ Sean D. Garrison
 8                                            Glenn S. Bacal (AZ Bar No. 006812)
                                              E-mail: glenn.bacal@bacalgroup.com
 9                                            Sean D. Garrison (AZ Bar No. 014436)
                                              E-mail: sean.garrison@bacalgroup.com
10                                            Direct Dial: 480-719-8501
                                              BACAL LAW GROUP, P.C., DBA
11                                            BACAL & GARRISON LAW GROUP
                                              6991 East Camelback Road, Suite D-102
12
                                              Scottsdale, Arizona 85251
13                                            Fax: (480) 245-6231

14                                            Attorneys for Plaintiff Arizona Board of Regents,
                                              for and on behalf of Arizona State University
15
16
                             CERTIFICATE OF FILING AND SERVICE
17
     I certify that on September 18, 2020, I electronically transmitted the attached document to
18   the Clerk’s Office using the CM/ECF System for filing and for transmittal of a Notice of
     Electronic Filing to the John Doe defendant at pba-hater@protonmail.com.
19
20
        /Sean D. Garrison/
21   Sean D. Garrison
22
23
24
25
26
27
                                                   5
